Exhibit 10.18

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between RICE ENERGY
INC., a Delaware corporation, and any successor thereto (the “Employer”), and
TOBY Z. RICE (“Executive”), effective immediately prior to the closing of the
initial public offering of the securities of the Employer, which is January 29,
2014 (the “Effective Date”).

W I T N E S S E T H:

A. The Employer currently employs Executive as its President and Chief Operating
Officer; and

B. The Employer desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and Executive
desires to continue to be employed by the Employer, and to commit himself to
serve the Employer, on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employer and
Executive agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1 “Average Annual Bonus” shall mean the average Annual Bonus (as such term is
defined in Section 4.2) paid (or payable) for the three calendar years (or if
Executive was employed for less than three full calendar years, such lesser
number of full calendar years for which Executive was employed) preceding the
Date of Termination.

1.2 “Board” shall mean the Board of Directors of the Employer.

1.3 “Cause” shall mean a determination by the Board (or its delegate) that
Executive (a) has engaged in gross negligence, gross incompetence, or misconduct
in the performance of Executive’s duties with respect to the Employer or any of
its affiliates, (b) has failed without proper legal reason to perform
Executive’s duties and responsibilities to the Employer or any of its
affiliates, (c) has breached any material provision of this Agreement or any
written agreement or corporate policy or code of conduct established by the
Employer or any of its affiliates, (d) has engaged in conduct that is, or could
reasonably expected to be, materially injurious to the Employer or any of its
affiliates, (e) has committed an act of theft, fraud, embezzlement,
misappropriation, or breach of a fiduciary duty to the Employer or any of its
affiliates, or (f) has been convicted of, pleaded no contest to, or received
adjudicated probation or deferred adjudication in connection with a crime
involving fraud, dishonesty, or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction).

 

1



--------------------------------------------------------------------------------

1.4 “Change in Control” shall mean:

(a) a merger of the Employer with another entity, a consolidation involving the
Employer, or the sale of all or substantially all of the assets of the Employer
to another entity if, in any such case, (i) the holders of equity securities of
the Employer immediately prior to such transaction or event do not beneficially
own immediately after such transaction or event equity securities of the
resulting entity entitled to 50% or more of the votes then eligible to be cast
in the election of directors generally (or comparable governing body) of the
resulting entity in substantially the same proportions that they owned the
equity securities of the Employer immediately prior to such transaction or event
or (ii) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;

(b) the dissolution or liquidation of the Employer;

(c) when any person or entity (including a “group” as contemplated by section
13(d)(3) of the Securities Exchange Act of 1934, as amended) other than a
Permitted Holder or Permitted Holders acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of the Employer; or

(d) as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.

For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation, or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Employer receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (ii) subsequent to the consummation of a merger or consolidation
that does not constitute a Change in Control, the term “Employer” shall refer to
the resulting entity, and the term “Board” shall refer to the board of directors
(or comparable governing body) of the resulting entity.

1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.6 “Date of Termination” shall mean the date Executive’s employment with the
Employer is considered to have terminated pursuant to Section 3.5.

1.7 “Good Reason” shall mean the occurrence of any of the following events:

(a) a material diminution in Executive’s Base Salary (as such term is defined in
Section 4.1), other than as a part of one or more decreases that (i) shall not
exceed, in the aggregate, more than 10% of Executive’s Base Salary as in effect
on the date immediately prior to such decrease, and (ii) are applied similarly
to all of the Employer’s similarly situated executives; or

 

2



--------------------------------------------------------------------------------

(b) a material diminution in Executive’s authority, duties, or responsibilities;
or

(c) the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 75 miles from the location of
Executive’s principal place of employment as of the Effective Date.

Notwithstanding the foregoing provisions of this Section 1.7 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in the
foregoing clauses of this Section 1.7 giving rise to Executive’s termination of
employment must have arisen without Executive’s consent; (ii) Executive must
provide written notice to the Employer of such condition in accordance with
Section 10.1 within 45 days of the initial existence of the condition; (iii) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the Employer; and (iv) the date of Executive’s
termination of employment must occur within 90 days after the initial existence
of the condition specified in such notice.

1.8 “Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive’s employment and the intended Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

1.9 “Permitted Holder” shall mean (a) Daniel J. Rice III, alone or together with
other members of the Rice family who are owners of either the Employer or an
affiliate as of the Effective Date, any existing spouse of any of the foregoing
individuals, and/or their descendants by blood or adoption; (b) spouses or
surviving spouses of the individuals listed in clause (a) of this Section 1.9;
(c) trusts for the benefit of one or more members of the individuals listed in
clause (a) of this Section 1.9; (d) entities controlled by one or more of the
individuals listed in clause (a) of this Section 1.9; and (e) foundations
established by one or more of the individuals listed in clause (a) of this
Section 1.9.

1.10 “Release Expiration Date” means the date that is 21 days following the date
upon which the Employer timely delivers to Executive the Release (which shall
occur no later than seven days after the Date of Termination) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.

1.11 “Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months after the Date of
Termination of Executive’s employment with the Employer.

1.12 “Stock Rights” shall mean all restricted stock units, restricted stock, or
other stock-based long-term incentive awards granted to Executive by the
Employer pursuant to its Long-Term Incentive Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE II

EMPLOYMENT AND DUTIES

2.1 Employment; Effective Date. The Employer agrees to continue to employ
Executive, and Executive agrees to continue to be employed by the Employer,
pursuant to the terms of this Agreement, beginning as of the Effective Date and
continuing for the period of time set forth in Article III of this Agreement,
subject to the terms and conditions of this Agreement.

2.2 Positions. From and after the Effective Date, the Employer shall employ
Executive in the position of President and Chief Operating Officer of the
Employer, or in such other position or positions as the Employer or Board may
designate or appoint from time to time, and Executive shall report to the Chief
Executive Officer of the Employer. The Employer may assign this Agreement and
Executive’s employment to any affiliate of the Employer.

2.3 Duties and Services. Executive agrees to serve in the position(s) referred
to in Section 2.2 and to perform diligently and to the best of Executive’s
abilities the duties and services appertaining to such position(s), as well as
such additional duties and services appropriate to such position(s) which the
parties mutually may agree upon from time to time. Executive’s employment shall
also be subject to the policies maintained and established by the Employer that
are of general applicability to the Employer’s executives, as such policies may
be amended from time to time.

2.4 Other Interests. Executive agrees, during the period of Executive’s
employment by the Employer, to devote Executive’s full business time and best
efforts to the business and affairs of the Employer and its affiliates.
Notwithstanding the foregoing, the parties acknowledge and agree that Executive
may (a) engage in and manage Executive’s passive personal investments and
(b) engage in charitable and civic activities; provided, however, that such
activities shall be permitted so long as such activities do not conflict with
the business and affairs of the Employer or interfere with Executive’s
performance of Executive’s duties hereunder.

2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity, and allegiance to act in the best interests
of the Employer and to do no act that would materially injure the business,
interests, or reputation of the Employer or any of its affiliates. In keeping
with these duties, Executive shall make full disclosure to the Employer of all
business opportunities pertaining to the Employer’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

ARTICLE III

TERM AND TERMINATION OF EMPLOYMENT

3.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Employer agrees to employ Executive hereunder for the period beginning on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Initial Expiration Date”); provided, however, that beginning on the Initial
Expiration Date, and on each anniversary of the Initial Expiration Date
thereafter, if Executive’s employment under this Agreement has not been

 

4



--------------------------------------------------------------------------------

terminated pursuant to Section 3.2 or 3.3, then said term of employment shall
automatically be extended for an additional one-year period unless on or before
the date that is 60 days prior to the first day of any such extension period,
either party shall give written notice to the other that no such automatic
extension shall occur, in which case the term of employment shall terminate on
the Initial Expiration Date or the anniversary of the Initial Expiration Date
immediately following the giving of such notice, as applicable.

3.2 Employer’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, the Employer may terminate Executive’s employment under this
Agreement at any time for any of the following reasons by providing Executive
with a Notice of Termination:

(a) upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than three
months as determined by the Employer and certified in writing by a competent
medical physician selected by the Employer (“Disability”); or

(b) Executive’s death; or

(c) for Cause; or

(d) for any other reason whatsoever or for no reason at all, in the sole
discretion of the Employer.

3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Executive, by providing the Employer
with a Notice of Termination. In the case of a termination of employment by
Executive pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days,
respectively, from the date such Notice of Termination is given, and the
Employer may require a Date of Termination earlier than that specified in the
Notice of Termination (and, if such earlier Date of Termination is so required,
it shall not change the basis for Executive’s termination nor be construed or
interpreted as a termination of employment pursuant to Section 3.1 or
Section 3.2).

3.4 Deemed Resignations. Unless otherwise agreed to in writing by the Employer
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute (a) an automatic
resignation of Executive as an officer of the Employer and each affiliate of the
Employer, (b) an automatic resignation of Executive from the Board (if
applicable) and from the board of directors of any affiliate of the Employer,
and from the board of directors or similar governing body of any corporation,
limited liability entity, or other entity in which the Employer or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as the Employer’s or such affiliate’s designee or other
representative, and (c) an automatic revocation of any power of attorney granted
to Executive for the benefit of Employer or any affiliates.

 

5



--------------------------------------------------------------------------------

3.5 Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Employer
when Executive incurs a “separation from service” with the Employer within the
meaning of section 409A(a)(2)(A)(i) of the Code and applicable administrative
guidance issued thereunder.

ARTICLE IV

COMPENSATION AND BENEFITS

4.1 Base Salary. During the term of this Agreement, Executive shall receive a
minimum, annualized base salary of $400,000 (the “Base Salary”). Executive’s
annualized base salary shall be reviewed periodically by the Board (or a
committee thereof) and, in the sole discretion of the Board (or a committee
thereof), such annualized base salary may be increased (but not decreased)
effective as of any date determined by the Board (or a committee thereof);
provided, however, that the Board or the Employer may decrease Executive’s Base
Salary at any time and from time to time so long as such decreases do not exceed
10% of Executive’s then Base Salary as in effect immediately prior to such
decrease, and such decreases are part of similar reductions applicable to all of
the Employer’s similarly situated executives. Executive’s Base Salary shall be
paid in equal installments in accordance with the Employer’s standard policy
regarding payment of compensation to executives but no less frequently than
monthly.

4.2 Bonuses. Executive shall be eligible to participate in the Employer’s annual
cash incentive program, which shall provide Executive with an opportunity to
receive an annual, calendar-year bonus (payable in a single lump sum) based on
criteria determined in the discretion of the Board or a committee thereof (the
“Annual Bonus”), it being understood that the actual amount of each Annual Bonus
shall be determined in the discretion of the Board or a committee thereof. The
Employer shall pay each Annual Bonus with respect to a calendar year on or
before March 15 of the following calendar year.

4.3 Long-Term Incentive Compensation. During Executive’s employment hereunder,
Executive may, as determined by the Board (or a designated committee thereof) in
its sole discretion, periodically receive grants of stock options or other
equity or non-equity related awards pursuant to the Employer’s or its
affiliate’s long-term incentive plan(s), subject to the terms and conditions
thereof. Any grants previously awarded to Executive pursuant to the Employer’s
long-term incentive plan(s) that are outstanding on the Effective Date hereof
shall continue to be governed by the terms and conditions of such plan(s).

4.4 Business Expenses. The Employer shall reimburse Executive for all reasonable
business expenses incurred by Executive in performing services hereunder,
including all reasonable expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Employer. The
expenses described in this Section 4.4 shall only be subject to reimbursement if
they are incurred and accounted for in accordance with the policies and
procedures established by the Employer. Any such reimbursement of expenses shall
be made by the Employer upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the Employer (but in any
event not later than the close of Executive’s taxable year following the taxable
year in which the expense is incurred by Executive); provided, however, that,
upon Executive’s termination of employment with the Employer, in no event shall
any additional reimbursement be made prior to the Section 409A

 

6



--------------------------------------------------------------------------------

Payment Date to the extent such payment delay is required under section
409A(a)(2)(B)(i) of the Code. In no event shall any reimbursement be made to
Executive for such expenses after the later of (a) the first anniversary of the
date of Executive’s death or (b) the date that is five years after the date of
Executive’s termination of employment with the Employer (other than by reason of
Executive’s death). For the sake of clarity, all qualifying expense
reimbursements described in this Section 4.4 shall be made by the Employer
within the time periods prescribed above, and no reimbursement timing limitation
included in this Section 4.4 shall operate to excuse the Employer from making
any reimbursement due under this Section 4.4.

4.5 Other Benefits. During Executive’s employment hereunder, Executive shall be
allowed to participate in all benefit plans and programs of the Employer,
including improvements or modifications of the same, which are now, or may
hereafter be, available to other senior executives of the Employer. The Employer
shall not, however, by reason of this Section 4.4, be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing any such benefit
plan or program, so long as such changes are similarly applicable to other
senior executives generally.

4.6 Vacation and Sick Leave. During Executive’s employment hereunder, Executive
shall be entitled to (a) sick leave in accordance with the Employer’s policies
applicable to its senior executives as may exist from time to time and (b) two
weeks paid vacation, plus one additional week of paid time off (“PTO”) for a
combined total of three weeks of paid leave, each calendar year or the maximum
number of days Executive is entitled to under the terms of the Employer’s
vacation and PTO policy, whichever is greater. Such vacation and PTO shall
accrue and be taken in accordance with the Employer’s vacation and PTO policies
in effect from time to time. Executive’s right to carry over unused vacation or
PTO from one calendar year to the next shall be determined by the Employer’s
vacation and PTO policies.

4.7 Offices. Subject to Articles II, III, and IV hereof, Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of the Employer or any of the Employer’s affiliates and as a member of
any committees of the board of directors of any such entities, in one or more
executive positions of any of the Employer’s affiliates, and pursuant to a power
of attorney for the benefit of Employer or any affiliate.

ARTICLE V

EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

5.1 For Cause, Death, Disability, or Without Good Reason. If Executive’s
employment hereunder shall terminate prior to the expiration of the term
provided in Section 3.1 for any reason described in Section 3.2(a), 3.2(b), or
3.2(c) or pursuant to Executive’s resignation for other than Good Reason, then
all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that Executive
shall be entitled to (a) payment of all accrued and unpaid Base Salary to the
Date of Termination, (b) reimbursement for all incurred but unreimbursed
expenses for which Executive is entitled to reimbursement in accordance with
Section 4.4, (c) benefits to which Executive is entitled under the terms of any
applicable benefit plan or program of the Employer or an affiliate (such amounts
set forth in (a), (b), and (c) shall be collectively referred to herein as the
“Accrued Rights”), and (d) if such termination is due to Executive’s Disability
or death pursuant to Section

 

7



--------------------------------------------------------------------------------

3.2(a) or (b), respectively, then in addition to the Accrued Rights, Executive
shall become immediately and totally vested in any and all Stock Rights
outstanding as of the date of such termination of employment, and payment or
settlement of such Stock Rights shall be made in accordance with the terms of
the applicable award agreement and long-term incentive plan documents.

5.2 Without Cause or for Good Reason. If Executive’s employment hereunder shall
terminate pursuant to Executive’s resignation for Good Reason or by action of
the Employer pursuant to Section 3.1 or 3.2 for any reason other than those
encompassed by Section 3.2(a), 3.2(b), or 3.2(c), then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that (i) Executive shall be entitled to
receive the Accrued Rights, and (ii) if, on the Date of Termination, the
Employer does not have a right to terminate Executive’s employment under
Section 3.2(a), 3.2(b), or 3.2(c) and subject to Executive’s delivery, by the
Release Expiration Date, and non-revocation of an executed release acceptable to
the Employer, which shall be substantially in the form of the release contained
at Appendix A (the “Release”), Executive shall receive the following additional
compensation and benefits from the Employer (but no other additional
compensation or benefits after such termination):

(a) Unpaid Prior Year Annual Bonus: The Employer shall pay to Executive any
earned but unpaid Annual Bonus for the calendar year ending prior to the Date of
Termination, which amount shall be payable in a lump-sum on or before the date
such annual bonuses are paid to executives who have continued employment with
the Employer (but in no event earlier than 60 days following the Date of
Termination);

(b) Prorated Current Year Annual Bonus: The Employer shall pay to Executive a
bonus for the calendar year in which the Date of Termination occurs in an amount
equal to the Annual Bonus for such year as determined in good faith by the Board
in accordance with the criteria established pursuant to Section 4.2 and based on
the Employer’s performance for such year, which amount shall be prorated through
and including the Date of Termination (based on the ratio of the number of days
Executive was employed by the Employer during such year to the number of days in
such year), payable in a lump-sum on or before the date such annual bonuses are
paid to executives who have continued employment with the Employer (but in no
event earlier than 60 days after the Date of Termination nor later than the
March 15 next following such calendar year); provided, however, that if this
paragraph applies with respect to an Annual Bonus that is intended to constitute
performance-based compensation within the meaning of, and for purposes of,
section 162(m) of the Code, then this paragraph shall apply with respect to such
Annual Bonus only to the extent the applicable performance criteria have been
satisfied as certified by a committee of the Board as required under section
162(m) of the Code;

(c) Severance Payment: The Employer shall pay to Executive an amount equal to
one (1) times (or if the Date of Termination occurs within 12 months following a
Change in Control, two (2) times) the sum of Executive’s Base Salary as of the
Date of Termination and the Average Annual Bonus, which amount shall be paid in
a lump sum payment on the date that is 60 days after the Date of Termination;

 

8



--------------------------------------------------------------------------------

(d) Post-Employment Health Coverage: During the portion, if any, of the 18-month
period following the Date of Termination that Executive elects to continue
coverage for Executive and Executive’s spouse and eligible dependents, if any,
under the Employer’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA), and/or sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended, the Employer
shall promptly reimburse Executive on a monthly basis for the difference between
the amount Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Employer pay
for the same or similar coverage under such group health plans; and

(e) Vesting of Stock Rights. Executive shall become immediately and totally
vested in any and all Stock Rights outstanding as of the date of such
termination of employment, and payment or settlement of such Stock Rights shall
be made in accordance with the terms of the applicable award agreement and
long-term incentive plan documents.

Notwithstanding the time of payment provisions of Section 5.2 above, if
Executive is a specified employee (as such term is defined in section 409A of
the Code and as determined by the Employer in accordance with any method
permitted under section 409A of the Code) and the payment of any amount
described in such Section 5.2 would be subject to additional taxes and interest
under section 409A of the Code because the timing of such payment is not delayed
as provided in section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder, then such amount shall be paid within five business days after the
Section 409A Payment Date.

5.3 No Duty to Mitigate. Executive shall not be under any duty or obligation to
seek or accept other employment following termination of his employment with the
Employer.

ARTICLE VI

PROTECTION OF INFORMATION

6.1 Disclosure to and Property of the Employer. For purposes of this Article VI,
the term “the Employer” shall include the Employer and any of its affiliates,
and any reference to “employment” or similar terms shall include a director
and/or consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to, or
acquired by Executive (whether before the Effective Date or after), individually
or in conjunction with others, during the period of Executive’s employment by
the Employer (whether during business hours or otherwise and whether on the
Employer’s premises or otherwise) that relate to the Employer’s or any of its
affiliates’ businesses, trade secrets, products, or services (including, without
limitation, all such information relating to corporate opportunities,
strategies, business plans, product specifications, compositions, manufacturing
and distribution methods and processes, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or their requirements, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, or
production, marketing, and merchandising techniques, prospective names and
marks), and all writings or materials of any

 

9



--------------------------------------------------------------------------------

type embodying any of such information, ideas, concepts, improvements,
discoveries, inventions, and other similar forms of expression (collectively,
“Confidential Information”) shall be disclosed to the Employer and are and shall
be the sole and exclusive property of the Employer or its affiliates, as
applicable. Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models, and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions, and other similar forms of
expression (collectively, “Work Product”) are and shall be the sole and
exclusive property of the Employer (or its affiliates). Executive agrees to
perform all actions reasonably requested by the Employer or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment with the Employer, for any reason, Executive promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to the
Employer.

6.2 Disclosure to Executive. The Employer has and will disclose to Executive and
place Executive in a position to have access to or develop Confidential
Information and Work Product of the Employer (or its affiliates); and/or has and
will entrust Executive with business opportunities of the Employer (or its
affiliates); and has and will place Executive in a position to develop business
good will on behalf of the Employer (or its affiliates).

6.3 No Unauthorized Use or Disclosure. Executive agrees to preserve and protect
the confidentiality of all Confidential Information and Work Product. Executive
agrees that Executive will not, at any time during or after Executive’s
employment with the Employer, make any unauthorized disclosure of, and Executive
shall not remove from the Employer premises, Confidential Information or Work
Product, or make any use thereof, except, in each case, in the carrying out of
Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information. Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Executive
shall provide the Employer with prompt notice of such requirement prior to
making any such disclosure, so that the Employer may seek an appropriate
protective order. At the request of the Employer at any time, Executive agrees
to deliver to the Employer all Confidential Information that Executive may
possess or control. Executive agrees that all Confidential Information of the
Employer (whether now or hereafter existing) conceived, discovered, or made by
Executive during the period of Executive’s employment by the Employer
exclusively belongs to the Employer (and not to Executive), and upon request by
the Employer for specified Confidential Information, Executive will promptly
disclose such Confidential Information to the Employer and perform all actions
reasonably requested by the Employer to establish and confirm such exclusive
ownership. Affiliates of the Employer shall be third party beneficiaries of
Executive’s obligations under this Article VI. As a result of Executive’s
employment by the Employer, Executive may also from time to time have access to,
or knowledge of, confidential information or work product of third parties, such
as customers, suppliers, partners, joint venturers, and the like, of the
Employer and its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party confidential information and work product.

 

10



--------------------------------------------------------------------------------

6.4 Ownership by the Employer. If, during Executive’s employment by the
Employer, Executive creates or has created any work of authorship fixed in any
tangible medium of expression that is the subject matter of copyright (such as
videotapes, written presentations, or acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to the Employer’s business,
products, or services, whether such work is created solely by Executive or
jointly with others (whether during business hours or otherwise and whether on
the Employer’s premises or otherwise), including any Work Product, the Employer
shall be deemed the author of such work if the work is prepared by Executive in
the scope of Executive’s employment; or, if the work relating to the Employer’s
business, products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Employer as a
contribution to a collective work, as a part of any audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and the
Employer shall be the author of the work. If the work relating to the Employer’s
business, products, or services is neither prepared by Executive within the
scope of Executive’s employment nor a work specially ordered that is deemed to
be a work made for hire during Executive’s employment by the Employer, then
Executive hereby agrees to assign, and by these presents does assign, to the
Employer all of Executive’s worldwide right, title, and interest in and to such
work and all rights of copyright therein.

6.5 Assistance by Executive. During the period of Executive’s employment by the
Employer, Executive shall assist the Employer and its nominee, at any time, in
the protection of the Employer’s or its affiliates’ worldwide right, title, and
interest in and to Confidential Information and Work Product, and the execution
of all formal assignment documents requested by the Employer or its nominee(s),
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries. After
Executive’s employment with the Employer terminates, at the request from time to
time and expense of the Employer or its affiliates, Executive shall assist the
Employer or its nominee(s) in the protection of the Employer’s or its
affiliates’ worldwide right, title, and interest in and to Confidential
Information and Work Product, and the execution of all formal assignment
documents requested by the Employer or its nominee, and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries.

6.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article VI by Executive, and the
Employer or its affiliates shall be entitled to enforce the provisions of this
Article VI by terminating payments then owing to Executive under this Agreement
or otherwise and to specific performance and injunctive relief as remedies for
such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article VI but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined by the
Employer or Board acting in good faith, or by an arbitrator or court as
contemplated by Section 10.2, that Executive has not committed a breach of this
Article VI, then the Employer shall resume the payments and benefits due under
this Agreement and pay to Executive all payments and benefits that had been
suspended pending such determination.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

STATEMENTS CONCERNING THE EMPLOYER AND EXECUTIVE

7.1 Statements Concerning the Employer. Executive shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about the Employer, any of its affiliates, or any of the
Employer’s or such affiliates’ directors, officers, employees, consultants,
agents, representatives, customers, or suppliers that (a) are disparaging,
slanderous, libelous, or defamatory, (b) disclose Confidential Information, or
(c) place the Employer, any of its affiliates, or any of the Employer’s or any
such affiliates’ directors, officers, employees, consultants, agents, or
representatives in a false light before the public.

7.2 Statements Concerning the Executive. Following the Executive’s termination
of employment with the Employer, the Employer’s executive officers, the members
of the Board, and the Employer’s human resources representatives shall refrain
from publishing any oral or written statements about the Executive that (a) are
disparaging, slanderous, libelous, or defamatory or (b) place the Executive in a
false light before the public.

7.3 Enforcement Rights. A violation or threatened violation of this Article 7 by
either party may be enjoined by the courts. The rights afforded the Employer,
its affiliates, and the Executive under this provision are in addition to any
and all rights and remedies otherwise afforded by law.

ARTICLE VIII

NON-COMPETITION AGREEMENT

8.1 Definitions. As used in this Article VIII, the following terms shall have
the following meanings:

“Business” means (a) during the period of Executive’s employment by the
Employer, the business of developing and/or providing the products and services
developed and/or provided by the Employer and its affiliates, and other products
and services that are functionally equivalent to the foregoing, and (b) during
the portion of the Prohibited Period that begins on the termination of
Executive’s employment with the Employer and its affiliates (as applicable), the
business of developing and/or providing the products and services developed
and/or provided by the Employer and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing; provided, however, that if Executive’s termination
of employment occurs within 60 days following the occurrence of a Change in
Control, “Business” shall mean the business described in clauses (a) and (b) of
this Section 8.1 as in existence immediately prior to the Change in Control.

“Competing Business” means any business, individual, partnership, firm,
corporation, or other entity which, wholly or in any significant part, engages
in any business competing with the Business in the Restricted Area. In no event
will the Employer or any of its affiliates be deemed a Competing Business.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city, or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations, and occupational, safety, and health standards or
controls, including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Employer or any of its affiliates and a period of one year following the date
that Executive is no longer employed by the Employer or any of its affiliates.

“Restricted Area” means any geographical area within 100 miles of any location
in which the Employer engages in the Business as of the Date of Termination.

8.2 Non-Competition; Non-Solicitation. Executive and the Employer agree to the
non-competition and non-solicitation provisions of this Article VIII in
consideration for the Confidential Information provided by the Employer to
Executive pursuant to Article VI of this Agreement, to further protect the trade
secrets and Confidential Information disclosed or entrusted to Executive or
created or developed by Executive for the Employer or its affiliates, to protect
the business goodwill of the Employer developed through the efforts of Executive
and the business opportunities disclosed or entrusted to Executive and the other
legitimate business interests of the Employer, and as an express incentive for
the Employer to enter into this Agreement.

(a) Subject to the exceptions set forth in Section 8.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period, Executive will
refrain from carrying on or engaging in, directly or indirectly, any Business in
competition with the Employer or its affiliates in the Restricted Area.
Accordingly, Executive will not, and Executive will cause Executive’s affiliates
not to, directly or indirectly, own, manage, operate, join, become an employee
of, partner in, owner, or member of (or an independent contractor to), control
or participate in, be connected with or loan money to, sell or lease equipment
or property to, or otherwise be affiliated with any Competing Business in the
Restricted Area.

(b) Notwithstanding the restrictions contained in Section 8.2(a), Executive or
any of Executive’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation that is a Competing Business,
if such stock is listed on a national securities exchange or regularly traded in
the over-the-counter market by a member of a national securities exchange,
without violating the provisions of Section 8.2(a), provided that neither
Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.

 

13



--------------------------------------------------------------------------------

(c) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Employer or any
of its affiliates, or (ii) canvass, solicit, approach, or entice away, or cause
to be canvassed, solicited, approached, or enticed away, from the Employer or
any of its affiliates any person who or which is a customer of any of such
entities during the period during which Executive is employed by the Employer.
Notwithstanding the foregoing, the restrictions of clause (c) of this
Section 8.2(c) shall not apply with respect to an officer or employee who
responds to a general solicitation that is not specifically directed at officers
and employees of the Employer or any of its affiliates.

(d) Before accepting employment with any other person or entity during the
Prohibited Period, the Executive will inform such person or entity of the
restrictions contained in this Article VIII.

8.3 Relief. Executive and the Employer agree and acknowledge that the
limitations as to time, geographical area, and scope of activity to be
restrained as set forth in Section 8.2 are reasonable and do not impose any
greater restraint than is necessary to protect the legitimate business interests
of the Employer. Executive and the Employer also acknowledge that money damages
would not be a sufficient remedy for any breach of this Article VIII by
Executive, and the Employer or its affiliates shall be entitled to enforce the
provisions of this Article VIII by terminating payments then owing to Executive
under this Agreement or otherwise and to specific performance and injunctive
relief as remedies for such breach or any threatened breach. Such remedies shall
not be deemed the exclusive remedies for a breach of this Article VIII but shall
be in addition to all remedies available at law or in equity, including the
recovery of damages from Executive and Executive’s agents.

8.4 Reasonableness; Enforcement. Executive hereby represents that Executive has
read and understands, and agrees to be bound by, the terms of this Article VIII.
Executive acknowledges that the geographic scope and duration of the covenants
contained in this Article VIII are the result of arm’s-length bargaining and are
fair and reasonable in light of (a) the nature and wide geographic scope of the
Employer’s operations of the Business, (b) Executive’s level of control over and
contact with the Employer’s business in all jurisdictions in which it is
conducted, which includes the entire Restricted Area, and (c) the amount of
Confidential Information that Executive is receiving in connection with the
performance of Executive’s duties on behalf of the Employer and the amount of
goodwill with which Executive is and/or will be connected and will help build on
behalf of the Employer. It is the desire and intent of the parties that the
provisions of this Article VIII be enforced to the fullest extent permitted
under applicable Legal Requirements, whether now or hereafter in effect;
therefore, to the extent permitted by applicable Legal Requirements, Executive
and the Employer hereby waive any provision of applicable Legal Requirements
that would render any provision of this Article VIII invalid or unenforceable.

8.5 Reformation; Severability. The Employer and Executive agree that the
foregoing restrictions are reasonable under the circumstances and that any
breach of the covenants contained in this Article VIII would cause irreparable
injury to the Employer.

 

14



--------------------------------------------------------------------------------

Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Executive will receive sufficient
consideration from the Employer to justify such restriction. Further, Executive
acknowledges that Executive’s skills are such that Executive can be gainfully
employed in non-competitive employment and that the agreement not to compete
will not prevent Executive from earning a living. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction or
arbitral authority to be unreasonable, or overly broad as to geographic area or
time, or otherwise unenforceable, the parties intend for the restrictions herein
set forth to be modified by the court or arbitral authority making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. If, due to applicable law, a court or arbitral authority is not
permitted to modify a restriction within this Article VIII that it deems overly
broad, then the court or arbitral authority shall have the power to, and shall,
sever such overly broad restriction (or any portion thereof) so that the
restrictions after such severance are enforceable and shall be fully enforced.
By agreeing to this contractual modification prospectively at this time, the
Employer and Executive intend to make this Article VIII enforceable under the
law or laws of all applicable states and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modification shall not affect the payments made to Executive under this
Agreement.

ARTICLE IX

CERTAIN EXCISE TAXES

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“disqualified individual” (as defined in section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Employer
or any of its affiliates, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from the
Employer and its affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by section 4999 of the Code, or (b) paid in
full, whichever produces the better net after-tax position to Executive (taking
into account any applicable excise tax under section 4999 of the Code and any
other applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Employer in good faith. If a reduced payment or
benefit is made or provided, and through error or otherwise, that payment or
benefit, when aggregated with other payments and benefits from the Employer (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to the Employer upon notification that an
overpayment has been made. Nothing in this Article 9 shall require the Employer
to be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under section 4999 of the Code.

 

15



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested, or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

 

If to Executive, addressed to:    Toby Z. Rice    171 Hillpointe Drive, Suite
301, Canonsburg, Pennsylvania, or the last known residential address reflected
in Employer’s records    Facsimile:   

(412) 774-1541

   E-mail:   

toby.rice@riceenergy.com

If to the Employer, addressed to:    Rice Energy, Inc.   

171 Hillpointe Drive, Suite 301

Canonsburg, Pennsylvania 15317

   Attention: General Counsel    Facsimile:   

(412) 774-1541

      (ATTN: General Counsel)    E-mail:          or the then General Counsel’s
      email address

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

10.2 Applicable Law; Arbitration.

(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Pennsylvania, without regard to conflicts of laws
principles thereof.

(b) Subject to Section 10.2(d) below, any dispute, controversy or claim between
Executive and the Employer arising out of or relating to this Agreement or
Executive’s employment with the Employer will be finally settled by arbitration
in Canonsburg, Pennsylvania before, and in accordance with the rules for the
resolution of employment disputes then in effect of, the American Arbitration
Association (“AAA”). Each side shall share equally the cost of the arbitration
and bear its own costs and attorneys’ fees incurred in connection with any
arbitration unless the arbitrator

 

16



--------------------------------------------------------------------------------

determines that compelling reasons exist for allocating all or a portion of such
costs and fees to the other side. The arbitration award shall be final and
binding on both parties. Any arbitration conducted under this Section 10.2 shall
be heard by a single arbitrator (the “Arbitrator”) selected in accordance with
the then-applicable rules of the AAA. The Arbitrator shall expeditiously hear
and decide all matters concerning the dispute. The Arbitrator shall have the
power to (i) gather such materials, information, testimony and evidence as he or
she deems relevant to the dispute before him or her (and each party will provide
such materials, information, testimony and evidence requested by the Arbitrator,
except to the extent any information so requested is subject to an
attorney-client or other privilege), and (ii) grant injunctive relief and
enforce specific performance. In conjunction with the arbitration proceedings,
the parties shall enter into a reasonable protective order to protect the
confidentiality of materials, information, testimony, and evidence that is
proprietary, personal, or subject to a third-party confidentiality restriction.
The decision of the Arbitrator shall be reasoned, rendered in writing, final,
non-appealable and binding upon the disputing parties, and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction; provided that the parties agree that the Arbitrator and any court
enforcing the award of the Arbitrator shall not have the right or authority to
award punitive or exemplary damages to any disputing party.

(c) By entering into this Agreement and entering into the arbitration provisions
of this Section 10.2, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

(d) Nothing in this Section 10.2 shall prohibit a party to this Agreement from
instituting litigation to enforce any arbitration award or to obtain a temporary
restraining order or temporary injunctive relief as contemplated by Articles VI,
VII, and VIII above.

10.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

10.4 Severability. If a court of competent jurisdiction or arbitral authority
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.

10.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

10.6 Withholding of Taxes and Other Employee Deductions. The Employer may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city, and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Employer’s employees generally.

 

17



--------------------------------------------------------------------------------

10.7 Headings. The Article and Section headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.

10.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

10.9 Affiliate. As used in this Agreement, the term “affiliate” means, with
respect to a person, (a) any other person controlling, controlled by, or under
common control with the first person or (b) any joint venture in which the first
person is a joint venturer; the term “control,” and correlative terms, means the
power, whether by contract, equity ownership or otherwise, to direct the
policies, management, or other business activities of a person; and “person”
means an individual, partnership, corporation, limited liability company, trust
or unincorporated organization, business entity organized under foreign law, or
a government or agency or political subdivision thereof.

10.10 Successors; Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Employer and any successor of the
Employer. In addition, the Employer may assign this Agreement and Executive’s
employment to any affiliate of the Employer at any time without the consent of
Executive, and any assign of the Employer shall be deemed to be the Employer for
purposes of this Agreement. Except as provided in the foregoing sentences of
this Section 10.10, this Agreement and the rights and obligations of the parties
hereunder are personal, and neither this Agreement nor any right, benefit, or
obligation of either party hereto shall be subject to voluntary or involuntary
assignment, alienation, or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party. In addition, any payment
owed to Executive hereunder after the date of Executive’s death shall be paid to
Executive’s estate. Each affiliate of the Employer shall be a third party
beneficiary of, and may directly enforce, Executive’s obligations under Article
VI, Article VII, and Article VIII.

10.11 Term. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of
Articles V, VI, VII, and VIII, and those provisions necessary to interpret and
apply them shall survive any termination of the employment relationship and/or
of this Agreement.

10.12 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Employer and Executive, this
Agreement (a) constitutes the entire agreement of the parties with regard to the
subject matter hereof, (b) supersedes all prior agreements, arrangements, and
understandings, written or oral, relating to the subject matter hereof, and
(c) contains all the covenants, promises, representations, warranties, and
agreements between the parties with respect to employment of Executive by the
Employer. Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof (including but not limited to any
employment agreements, confidentiality agreements, noncompete agreements, or
other agreements) are hereby null and void and of no further force and effect.

 

18



--------------------------------------------------------------------------------

10.13 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.

10.14 Actions by the Board. Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment by the
Employer or the terms and conditions of such employment shall be made by the
members of the Board, other than Executive if Executive is a member of the
Board, and Executive shall not have any right to vote or decide upon any such
matter.

10.15 Executive’s Representations and Warranties. Executive represents and
warrants to the Employer that (a) Executive does not have any agreements with
any prior employers or other third parties that will prohibit Executive from
working for the Employer or fulfilling Executive’s duties and obligations to the
Employer pursuant to this Agreement, and (b) Executive has complied with any and
all duties imposed on Executive with respect to Executive’s former employers,
including without limitation any requirements with respect to return of
property.

10.16 Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein would
be subject to additional taxes and interest under section 409A of the Code if
Executive’s receipt of such payment or benefit is not delayed until the
Section 409A Payment Date, then such payment or benefit shall not be provided to
Executive (or Executive’s estate, if applicable) until the Section 409A Payment
Date.

10.17 Forum and Venue. With respect to any claim for injunctive relief
contemplated by Articles VI, VII, and VIII of this Agreement, the parties hereto
hereby consent to the exclusive jurisdiction, forum, and venue of the state and
federal courts, as applicable, located in Washington County, Pennsylvania.

[Signatures begin on next page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
January 29, 2014.

 

RICE ENERGY INC. By:  

/s/ Daniel J. Rice IV

  Daniel J. Rice IV   Chief Executive Officer EXECUTIVE

/s/ Toby Z. Rice

Toby Z. Rice

 

20



--------------------------------------------------------------------------------

APPENDIX A.

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of     ,
            , by and between TOBY Z. RICE (“Executive”) and RICE ENERGY INC., a
Delaware corporation (the “Employer”).

1. General Release.

(a) For good and valuable consideration, including the Employer’s provision of
certain payments and benefits to Executive in accordance with Section 5.2 of the
Employment Agreement, Executive hereby releases, discharges, and forever acquits
the Employer, its affiliates and subsidiaries, their respective past, present,
and future stockholders, members, partners, directors, managers, employees,
agents, attorneys, heirs, legal representatives, successors, and assigns, as
well as all employee benefit plans maintained by the Employer or any of its
affiliates or subsidiaries and all fiduciaries and administrators of any such
plan, in their personal and representative capacities (collectively, the
“Employer Parties”), from liability for, and hereby waives, any and all claims,
rights, damages, or causes of action of any kind related to Executive’s
employment with any Employer Party, the termination of such employment, and any
other acts or omissions related to any matter on or prior to the date of this
Agreement (collectively, the “Released Claims”).

(b) The Released Claims include without limitation those arising under or
related to: (i) the Age Discrimination in Employment Act of 1967; (ii) Title VII
of the Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991;
(iv) sections 1981 through 1988 of Title 42 of the United States Code; (v) the
Employee Retirement Income Security Act of 1974, including, but not limited to,
sections 502(a)(1)(A), 502(a)(1)(B), 502(a)(2), and 502(a)(3) to the extent the
release of such claims is not prohibited by applicable law; (vi) the Immigration
Reform Control Act; (vii) the Americans with Disabilities Act of 1990;
(viii) the National Labor Relations Act; (ix) the Occupational Safety and Health
Act; (x) the Family and Medical Leave Act of 1993; (xi) any state, local, or
federal anti-discrimination or anti-retaliation law; (xii) any state, local, or
federal wage and hour law; (xiii) any other local, state, or federal law,
regulation, or ordinance; (xiv) any public policy, contract, tort, or common
law; (xv) costs, fees, or other expenses including attorneys’ fees incurred in
these matters; (xvi) any employment contract, incentive compensation plan, or
stock option plan with any Employer Party or to any ownership interest in any
Employer Party, except as expressly provided in Section 5.2 of the Employment
Agreement or as may be expressly provided in any stock option or other equity
compensation agreement between Executive and the Employer; and
(xvii) compensation or benefits of any kind not expressly set forth in
Section 5.2 of the Employment Agreement or in any such stock option or other
equity compensation agreement between Executive and the Employer.

(c) In no event shall the Released Claims include (i) any claim which arises
after the date of this Agreement, or (ii) any claims for the payments and
benefits payable to Executive under Section 5.2 of the Employment Agreement.

 

A-1



--------------------------------------------------------------------------------

(d) Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or from
participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency. However, notwithstanding the foregoing,
Executive understands and expressly agrees that Executive is waiving any and all
rights to recover any monetary or personal relief or recovery as a result of any
such EEOC (or comparable state or local agency) proceeding or subsequent legal
actions.

(e) This Agreement is not intended to indicate that any such claims exist or
that, if they do exist, they are meritorious. Rather, Executive is simply
agreeing that, in exchange for the consideration recited in the first sentence
of Section 1(a) of this Agreement, any and all potential claims of this nature
that Executive may have against the Employer Parties, regardless of whether they
actually exist, are expressly settled, compromised, and waived.

(f) By signing this Agreement, Executive is bound by it. Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement. This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE EMPLOYER PARTIES.

2. Covenant Not to Sue. Executive agrees not to bring or join any lawsuit
against any of the Employer Parties in any court or before any arbitral
authority relating to any of the Released Claims. Executive represents that
Executive has not brought or joined any lawsuit or arbitration against any of
the Employer Parties in any court or before any arbitral authority and has made
no assignment of any rights Executive has asserted or may have against any of
the Employer Parties to any person or entity, in each case, with respect to any
Released Claims.

3. Executive’s Acknowledgments and Representations. By executing and delivering
this Agreement, Executive acknowledges that:

(a) Executive has carefully read this Agreement;

(b) Executive has had at least twenty-one (21) days to consider this Agreement
before the execution and delivery hereof to the Employer;

 

A-2



--------------------------------------------------------------------------------

(c) Executive has been and hereby is advised in writing to discuss this
Agreement with an attorney of Executive’s choice and Executive has had adequate
opportunity to do so;

(d) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement; and

(e) Executive has received all leaves (paid and unpaid) to which Executive was
entitled during his employment with the Employer and, other than any sums owed
to Executive pursuant to Section 5.2 of the Employment Agreement or any vested
sums owed to Executive but deferred pursuant to any qualified or nonqualified
deferred compensation plan (including but not limited to the Employer’s 401(k)
cash or deferred arrangement and the Employer’s Executive Deferred Compensation
Plan), Executive has received all wages, bonuses, compensation, and other sums
that Executive has been owed or ever could be owed by the Released Parties.

4. Revocation Right. Executive may revoke this Agreement within the seven day
period beginning on the date Executive signs this Agreement (such seven day
period being referred to herein as the “Release Revocation Period”). To be
effective, such revocation must be in writing signed by Executive and must be
received by the Chief Executive Officer of the Employer before 11:59 p.m.,
Eastern Standard Time, on the last day of the Release Revocation Period. This
Agreement is not effective, and no consideration shall be paid to Executive,
until the expiration of the Release Revocation Period without Executive’s
revocation. If an effective revocation is delivered in the foregoing manner and
timeframe, this Agreement shall be of no force or effect and shall be null and
void ab initio.

Executed on this      day of             ,         .

 

 

TOBY Z. RICE

 

A-3